W. Allen, J.
The Pub. Sts. c. 70, § 32, provide that “ all vessels regularly employed in the coasting trade .... shall be exempt from the compulsory payment of pilotage.” Upon the facts stated in the report, the Achilles was a vessel regularly employed in the coasting trade, within the meaning of the statute. See U. S. St. of February 28, 1871; U. S. Rev. Sts. § 4444; Wilson v. Gray, 127 Mass. 98; Tilley v. Farrow, 14 Mass. 17.
As this is decisive of the case, it is unnecessary to consider the other questions argued. Judgment on the verdict.